department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number uil tax_exempt_and_government_entities_division number release date date date legends parent aso hospital b foundation dear we have considered your ruling_request in regard to your continued exemption as an organization described in sec_501 of the internal_revenue_code and your continued status as an organization classified under sec_509 and sec_170 b a iii facts you operate an acute-care hospital with emergency room services that provides uncompensated care for indigent persons as part of a healthcare system you provide hospital and medical_care to the community on a nondiscriminatory basis and without regard to a patient’s ability to pay you have been recognized as tax exempt for over fifty years you operate as part of a healthcare system parent performs administrative and management functions for the system of exempt hospitals and exempt and for-profit affiliated entities your wholly owned subsidiary is foundation foundation is exempt under sec_501 and classified as a non-private foundation under sec_509 in response to a request for a private_letter_ruling we approved your prior hospital system structure at that time bylaws required parent to have directors on its board the board was self-perpetuating with staggered four year terms the board was and is a community-based board with members selected based on community standing civic participation and leadership interest in health care services and issues and knowledge of or experience in corporate management and governance no board member could serve more than two successive four year terms and had to wait one year to be eligible once again to be a member of the board new board members were elected at the regular meeting of the board each year your bylaws required you to have the identical directors as your parent you also have the requirement that no board member could serve more than two successive four year terms without waiting one year to be eligible again to serve on the board subsequent to the issuance of the above mentioned private_letter_ruling your healthcare system has added to its structure parent is now also the sole member of hospital b hospital b is an organization described in sec_501 seeking classification as a non private_foundation under sec_509 and sec_170 parent is also the sole member of aso which is an administrative services organization aso is an organization described in sec_501 seeking classification as a non private_foundation classified in sec_509 aso supports you and hospital b foundation is seeking classification as a non private_foundation under a and b a vi in order to more efficiently manage the expanded system certain changes have been made to the relationships among the entities the boards of directors of you and parent will be reorganized by removing the requirement that the boards of directors be identical parent's bylaws have been changed so that one member of parent’s board shall be elected by your board_of directors and the remaining members of parent’s board shall be elected by parent's board your board will continue to be a community-based board selected as described above among the changes described in your ruling_request the bylaws of parent have been amended to provide a reduction in the number of board members from the current members to no fewer then seven including your president ceo nor more then nine members your bylaws have been amended to provide that your board is comprised of not less than nor more then members including your president ceo and all members shall be elected by the board subject_to the approval of your parent’s board_of directors no person except your president ceo may serve for more than two consecutive four year terms however after waiting one year a director will again be eligible to be serve as a member of the board the chairman of your parent's board will serve on your board as an ex-officio member you anticipate that these changes will improve the decision-making efficiency for both entities by allowing your board to focus on managing a hospital and allowing parent’s board to focus on the broader issues facing the entire system rulings requested you have requested the following rulings that following the described change in relationship between you and parent you will continue to be an exempt non-private foundation described in sec_501 sec_509 and sec_170 following the change in foundation’s corporate member it will be an exempt non-private foundation described in sec_501 sec_509 and sec_170 hospital b will continue to be a public charity recognized in sec_501 sec_509 and sec_3 b a iii asovwill continue to be an organization described in sec_509 law sec_170 describes an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research sec_501 exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 excludes from private_foundation_status organizations that are listed in sec_170 other than clauses vii and viii generally those having broad public support sec_170 specifically identifies organizations that have a principal purpose of providing medical or hospital care sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be it engages primarily regarded as operated exclusively for one or more exempt purposes only if in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1 c - d provides that the term charitable is used in sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 iv scott on trusts sec_368 sec_372 3rd ed and revrul_69_545 1969_2_cb_117 revrul_69_545 1969_2_cb_117 sets forth standards under which a nonprofit_hospital may qualify for recognition of exemption under sec_501 this revenue_ruling gave consideration to two separate hospitals only one of which was determined to qualify for exempt status under sec_501 by weighing all the relevant facts and circumstances the revenue_ruling analyzed whether both the control and use of the hospitals were for the benefit of the public or for the benefit of private interests the hospital that qualified for exemption was found to be organized and operated to further the charitable purpose of promoting health by satisfying a community benefit standard that included among other factors a board_of directors that broadly represented the interests of the community the hospital that did not qualify for recognition of exemption was found to be operating for the private benefit of those who controlled it rather than for the benefit of the public revproc_2012_4 2012_1_cb_125 explains how the internal_revenue_service gives guidance to taxpayers on issues under the jurisdiction of the commissioner tax_exempt_and_government_entities_division except when the issue is presented in an initial application_for recognition of exemption eo determinations rather than eo technical issues determination letters regarding classification and reclassification of private_foundation_status under the procedures set forth in rev_proc revproc_2012_10 2012_1_cb_273 sets forth updated procedures with respect to rulings and determination letters on organizations exempt from federal_income_tax under sec_501 it directs an organization seeking to change its foundation status to submit a form_8940 to eo determinations analysis that following the described change in relationship between you and parent you will ruling continue to be an exempt non-private foundation described in sec_501 sec_509 and sec_170 iii after the proposed reorganization you will continue to provide health care services to the community in the manner described in revrul_69_545 supra see also restatement second trusts sec_368 and sec_372 iv scott on trusts 3rd ed sec_368 and sec_372 the only significant structural change resulting from the reorganization affecting you is the change in the relationship between your board_of directors and that of parent that change does not alter your purpose of providing health care services to the community and will not alter the purpose of your parent in supporting you and operating a health care delivery system you will continue to provide hospital and medical_care of the community on a nondiscriminatory basis and without regard to a patient’s ability to pay therefore you continue to meet the criteria of organizations primarily engaged in the charitable purpose of promoting health as described in sec_1_501_c_3_-1 the above described reorganization of the boards will not affect your exempt or foundation status your status as an exempt public charity recognized under sec_501 sec_509 and sec_170 is based upon your exempt_purpose and activities as a functioning hospital rather than your relationship to the parent of your healthcare system ruling sec_2 and regarding respectively whether following the change in foundation’s corporate member it will be an exempt non-private foundation described in sec_501 sec_509 and sec_170 hospital b will continue to be a public charity recognized in sec_501 sec_509 and sec_170 and aso will continue to be an organization described in sec_509 pursuant to rev procs and the eo determinations office issues determination letters on reclassification of public charity status thus foundation hospital b and aso should request determination letters regarding their current public charity status from eo determinations therefore we decline to rule on these issues ruling based on the information submitted you will continue to be exempt from federal_income_tax under the provisions of sec_501 as an organization described in sec_501 and will continue to be an organization classified under sec_509 and sec_170 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for if you disagree with our proposed deletions you public inspection is attached to notice should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is based upon current regulations and may only be relied upon until final regulations are published because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mary jo salins manager exempt_organizations technical group enclosure notice
